OOXE, District Judge
(orally). The question in this cause is whether or not the importation, which was assessed by the collector as a cook’s knife, should have been classified as a manufacture of metal under paragraph 215 of the tariff act of 1890. The uncontra-dicted evidence shows that the importation in question is either a cook’s knife, a kitchen knife, or a butcher’s knife. These knives are all provided for in paragraph 167 and each is a more specific designation than a “manufacture of metal.” As the importers only protest upon the ground that the importation is a manufacture of metal, it is manifest that the decision of the board of general appraisers should be reversed.